The only question raised by the appeal is whether there was error on the part of his Honor, the Circuit Judge, in sustaining a demurrer to the complaint, on the ground that the Court of Common Pleas did not have jurisdiction of the subject matter of the action.
When the case of Jennings v. Abbeville County, 24 S.C. 543, was decided in 1886, section 19, art. IV, Constitution of 1868, was of force, and it is as follows:
"The qualified electors of each county shall elect three persons for the term of two years, who shall constitute a board of county commissioners, which shall have jurisdiction over roads, highways, ferries, bridges, and in all matters relating to taxes, disbursements of money for county purposes, and in every other case that may be necessary to the internal improvement and local concerns of the respective counties: Provided. That in all cases there shall be right of appeal to the State Courts."
Section 19, art. IV, Constitution of 1868, was struck out by a constitutional amendment ratified in 1890 (Act December 20, 1890 [20 St. at Large, p. 649]), and there is no such provision in the Constitution of 1895.
The decision in Jennings v. Abbeville County, supra, was based entirely upon section 19, art. IV, Constitution of 1868. Therefore, the decision in that case is no longer authoritative, *Page 477 
and we are necessarily compelled to resort to the statutory law, in determining the powers conferred upon the board of county commissioners.
Section 587 of the Code of Laws 1912 is as follows:
"Each county is a body politic and corporate, for the following purposes: To sue and be sued; to purchase and hold, for the county, lands and personalty within the limits thereof; to make all contracts, and to do all acts in relation to the property and concerns of the county necessary thereto."
Section 991 provides that "No accounts shall be audited and ordered to be paid by the county board of commissioners, for any labor performed, fees, services, disbursements, or any other matter, unless it shall be made out in items, and accompanied with an affidavit attached thereto, and made by the person or officer presenting or claiming the same, that the said items are correct. * * *"
Section 993 is as follows:
"No claim against any county of this State shall be valid and payable unless the same be presented to and filed with the county commissioners of such county during the fiscal year in which it is contracted, or the next thereafter."
There are cases in which the jurisdiction of the board of county commissioners, and of the Court of Common Pleas, is concurrent; thus showing that the jurisdiction of the board of county commissioners is not exclusive. DuPre v.Lexington County, 90 S.C. 180, 73 S.E. 70. In that case this Court said:
"With respect to ordinary claims against the county, this Court has often held that the county board acts judicially in passing upon them, and that the only method of review is by appeal to the Circuit Court."
In the case of Jennings v. Abbeville County, supra, the Court used the words, "an ordinary ex contractu county claim," in discussing the jurisdiction of the county board. *Page 478 
The word "ordinary," as descriptive of the claims it had the power to adjust, was used advisedly; and, applying the maxim quoted by the Court in the Jennings case, "Expressiounius est exclusio alterius," the county board of commissioners has not jurisdiction of extraordinary claims, for the reason that it is not vested with the appropriate powers "to administer adequate relief in such cases." There is no question that the county board of commissioners is unable to grant the plaintiff the relief to which he is justly entitled.
We have shown that the plaintiff has a right; and, where that exists, he is entitled to a remedy. The Court of Common Pleas can grant the plaintiff adequate relief, as it has jurisdiction in all civil cases.
For these reasons, I concur in the opinion of Mr. Justice Watts.